Case 2:17-cv-00033-JPH-MJD Document 101 Filed 06/01/20 Page 1 of 4 PageID #: 403




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 EUGENE RAY BABCOCK,                         )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 2:17-cv-00033-JPH-MJD
                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
                          Defendant.         )

                          ORDER ON MOTION IN LIMINE

       Mr. Babcock has sued the government under the Federal Tort Claims Act

 for injuries he sustained after he slipped and fell in a shower maintained by the

 Federal Bureau of Prisons. Dkt. 1 ¶¶ 1, 5-10. The government has filed a

 motion in limine, dkt. 83, asking the Court bar all “evidence regarding Mr.

 Babcock’s alleged disabilities, and the alleged failures of Defendant to

 accommodate them,” dkt. 84 at 4. The government argues that this evidence

 would be prejudicial and distract from the relevant issues. Id. Mr. Babcock

 opposes the motion. Dkt. 85.

       If evidence “clearly would be inadmissible for any purpose,” the Court

 may issue a pretrial order in limine excluding it from further consideration.

 Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997).

 Unless evidence meets this standard, “evidentiary rulings must be deferred

 until trial so questions of foundation, relevancy, and prejudice may be resolved

 in context.” Id. Here, Mr. Babcock’s claim is under the Federal Tort Claims

 Act, which incorporates “the law of the place where the act or omission

                                         1
Case 2:17-cv-00033-JPH-MJD Document 101 Filed 06/01/20 Page 2 of 4 PageID #: 404




 occurred,” so Indiana law governs. Dkt. 84 at 2 (quoting 28 U.S.C. §

 1346(b)(1)).

       To prevail in his claim of negligence under Indiana law, Mr. Babcock

 must prove: “(1) a duty owed by the defendant to the plaintiff; (2) a breach of

 that duty by the defendant; and (3) an injury to the plaintiff proximately caused

 by the breach.” Ford Motor Co. v. Rushford, 868 N.E.2d 806, 810 (Ind. 2007).

 Under the first element, “when a party is in the custodial care of another . . .

 the custodian has the duty to exercise reasonable care to preserve the life,

 health, and safety of the person in custody.” Sauders v. Cty. of Steuben, 693

 N.E.2d 16, 18 (Ind. 1998). This duty “will vary according to the facts and

 circumstances presented in each case.” Id. For example, if a custodian knows

 that a prisoner has suicidal tendencies, then “the standard of care required of

 the custodian is elevated.” Id. at 19.

       Here, the conditions of Mr. Babcock’s confinement, including his alleged

 disability, are relevant to the duty of care the government owed him. The

 government’s duty as a custodian varies depending on Mr. Babcock’s condition

 and the circumstance of the jail. Id. Evidence related to Mr. Babcock’s alleged

 disabilities and the government’s response to that disability, therefore, does not

 meet the standard of “clearly is not admissible for any purpose.” Lopez, 161 F.

 Supp. 3d at 662.

       Furthermore, the government’s concerns about prejudice—that evidence

 regarding his disability “would be unfairly prejudicial to Defendant by its

 tendency to elicit sympathy for the Plaintiff”—are misplaced. This case will be

                                          2
Case 2:17-cv-00033-JPH-MJD Document 101 Filed 06/01/20 Page 3 of 4 PageID #: 405




 tried as a bench trial rather than a jury trial, so any concerns about prejudice

 are significantly diminished. United States v. Shukri, 207 F.3d 412, 419 (7th

 Cir. 2000) (“In a bench trial, we assume that the district court was not

 influenced by evidence improperly brought before it unless there is evidence to

 the contrary”); see also, City of Joliet v. Mid-City Nat. Bank of Chi., No. 05 C

 6746, 2012 WL 5463792, at *11 (N.D. Ill. Nov. 5, 2012).

       Therefore, the government’s motion in limine is DENIED. Dkt. [83].

 SO ORDERED.

 Date: 6/1/2020




 Distribution:

 EUGENE RAY BABCOCK
 113 Clover Street
 Moro, IL 62067

 Neal Anthony Brackett
 BARNES & THORNBURG LLP
 nbrackett@btlaw.com


 Kathleen L. Matsoukas
 BARNES & THORNBURG, LLP (Indianapolis)
 kmatsoukas@btlaw.com

 Kelly Rota
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 kelly.rota@usdoj.gov


                                          3
Case 2:17-cv-00033-JPH-MJD Document 101 Filed 06/01/20 Page 4 of 4 PageID #: 406




 Allison Marie Scarlott
 BARNES & THORNBURG LLP
 allison.scarlott@btlaw.com

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov




                                       4
